                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Crave Products, Inc.                           )
                                               )     Case No. 1:19-cv-1765
v.                                             )
                                               )     Judge: Hon. Gary Feinerman
THE PARTNERSHIPS and                           )
UNINCORPORATED ASSOCIATIONS                    )     Magistrate: Hon. Susan E. Cox
Hon. IDENTIFIED ON SCHEDULE “A”                )
                                               )


                              SATISFACTION OF JUDGEMENT

       Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

 Doe   Store                   Merchant ID
 388   Helen's little store    A19Z82KLKQ5QH5
 471   Salasinger-US           AEF2MB2OMVREV
 454   Websun                  A3MIYHOVK2SGOF
 422   Joly Joy                A2GDB20VDN1GVO
 483   Aliday Holiday          AU6PTQ2KC1NYI
 660   TOPGOOD                 22175464



dismisses them from the suit with prejudice.

Dated this 24th Day of November 2019.                Respectfully submitted,


                                               By:     s/David Gulbransen/
                                                     David Gulbransen
                                                     Attorney of Record
                                                     Counsel for Plaintiff

                                                     David Gulbransen (#6296646)
                                                     Law Office of David Gulbransen
                                                     805 Lake Street, Suite 172
                                                     Oak Park, IL 60302
                                                     (312) 361-0825 p.
                                                     (312) 873-4377 f.
                                                     david@gulbransenlaw.com
